Citation Nr: 0602021	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for crytogenic cirrhosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to February 
1964.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the evidence the Board has concluded that a 
VA examination to obtain a medical opinion is necessary.  In 
Charles v. Principi, 16 Vet. App. 370 (2002) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") noted that VA has a duty to assist a claimant 
by providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

In this instance the evidence includes the following facts.  
The veteran's DD Form 214 reveals he served in the United 
States Air Force as a fuel handler.  The veteran has 
submitted excerpts found on the web indicating that exposure 
to toxic substances including some fuels may cause liver 
damage.  Current private and VA medical records include 
diagnoses of cirrhosis of the liver.  February 2001 VA 
records include diagnosis of crypto-degenerative cirrhosis of 
unknown etiology.  December 1998 private medical records 
included diagnosis of cirrhotic stage liver disease, probably 
secondary to steatohepatitis.  Also in December 1998 private 
records was a diagnosis of cryptogenic cirrhosis.  Records 
from the University of Southern California, dated in October 
2000, noted probable non-alcoholic fatty liver disease with 
cirrhosis.  A December 2001 noted listed a history of 
cryptogenic cirrhosis, probably secondary to non-alcoholic 
steatohepatitis.  Computed tomography (CT) scans including 
one in March 2001 included findings consistent with cirrhosis 
of the liver.  A January 2001 medical record stated the 
etiology of the veteran's liver cirrhosis was unknown.  
Another January 2001 included diagnosis of liver cirrhosis 
for ideopathic reasons.  

Another entry in December 1998 private records noted that a 
thorough evaluation at Stanford did not reveal any other 
viral, immunological or genetic cause for the veteran's liver 
disease.  The veteran was noted to be 70.08 inches tall and 
weighed 333.12 pounds.  Five years previously during a 
routine evaluation for fatigue, the veteran was found to have 
hepatosplenomegaly on CT scan and a liver biopsy found 
cirrhosis.  The only risk factors of the veteran for liver 
disease were morbid obesity and diabetes.  The medical 
evidence includes numerous notations reporting both 
uncontrolled diabetes mellitus and obesity.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service, and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2005).  

The regulations also provide that VA notify the veteran of 
the evidence necessary to substantiate their claim 38 C.F.R. 
§ 3.159(b).  An opinion from a competent medical professional 
is required to provide a link between the currently diagnosed 
crytogenic cirrhosis and the veteran's handling of fuels in 
service.  The veteran may submit such an opinion or identify 
any medical records which contain such an opinion and request 
that VA assist in obtaining those records.  

The claim is remanded for the following actions:

VA should afford the veteran a VA 
examination by a specialist in 
gastroenterology to determine if there is 
a causal link between his fuel handling 
in service and his currently diagnosed 
crytogenic cirrhosis.  The claims folder 
must be available to physician in 
conjunction with the examination.  The 
examiner is asked to take a complete 
history including the veteran's history 
of handling fuels in service.  After 
examining the veteran, reviewing the 
claims folder, and interviewing the 
veteran, the physician is asked to answer 
the following question: Is it at least as 
likely as not (50 percent chance) that 
the veteran's currently diagnosed 
crytogenic cirrhosis is etiologically 
related service, including handling fuels 
in service?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


